In a support *1149proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Budd, J.), entered July 11, 2008, which denied her objections to an order of the same court (Fields, S.M.), dated May 1, 2008, denying her motion for an award of an attorney’s fee.
Ordered that the order entered July 11, 2008, is affirmed, with costs.
Under the circumstances of this case, it was not an improvident exercise of the Family Court’s discretion to deny the mother’s motion for an award of an attorney’s fee (see DeCabrera v Cahrera-Rosete, 70 NY2d 879 [1987]; Sevdinoglou v Sevdinoglou, 40 AD3d 959 [2007]; Sampson v Glazer, 109 AD2d 831 [1985]). Thus, her objections to the order dated May 1, 2008, were properly denied. Mastro, J.P., Santucci, Eng and Lott, JJ., concur.